DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informality: “and;” at the end of claim 1, line 9 should have the semicolon deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ground" in line 7. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “the ground” is distinct from the previously-recited “a ground surface” in line 2 of the claim.
Claim 6 recites the limitation “substantially” in line 3, rendering the claim indefinite because Applicant’s Specification has not described “substantially the length of the upper and lower housing units” in a manner that would apprise an ordinarily 
Claims 2-5 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring, U.S. Patent No. 3,362,106, in view of Bell, U.S. Patent Application Publication No. 2011/0173879 A1 (both cited on PTO-892 mailed 8/21/2020 in parent application 15/961,092).
	Re Claim 1, Goldring teaches a method of using a no-till gardening system (see, e.g.
Placing a lower housing unit (lower layer of envelope; see figures 2, 4, and 5 and 4:29-31) on a ground surface (see 4:51-55);
Adding a mixture of growth medium (13, 15) and plant seed (14) on top of the lower housing unit (see figures 1, 2, and 4, 3:59-68, and 4:29-38);
Placing an upper housing unit (upper layer of envelope) on top of the lower housing unit (see id.), wherein the mixture of growth medium and plant seed rests between the upper and lower housing units (see id.), and each of the upper and lower housing units further comprises at least one perforation (22 in lower housing units and 22, 18 in upper housing units; see figures 2 and 4, 4:10-12, and 4:46-50);
Affixing the upper and lower housing units to the ground by way of at least one securement device (24 or 23; see figures 2 and 3, and 4:58-75), wherein the at least one securement device further comprises an anchoring unit (26, 27; or 28, 31, 29; or lower spike portion of 23; see id.), and
Watering the system to allow for plant growth. See figure 5 and 3:68-71.
Goldring does not expressly teach that the mixture is of soil and plant seed.
Bell is similarly directed to a method of using a no-till gardening system comprising the steps of: placing a lower housing unit (e.g., 604 or lower portion of film 110 forming packet 100) on a ground surface (see Abstract); adding a mixture of soil (104) and plant seed (106) on top of the lower housing unit (see figures 3 and 13 and paragraph [0028]); placing an upper housing unit (e.g., 602 or upper portion of film 110 forming packet 100) on top of the lower housing unit (see id.), wherein the mixture of see id. and figure 1); and watering the system to allow for plant growth. See paragraph [0028].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the growth mixture of Goldring to be soil, as taught by Bell, in order to use a well-known, functionally-equivalent, and widely available growth medium, depending on the type of plant to be grown, soil, climate conditions, etc. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 2, Goldring as modified by Bell teaches that the anchoring unit is U-shaped. See Goldring at figure 3.
Re Claim 4, Goldring as modified by Bell teaches that the upper and lower housing units are attached to one another by way of a central spine (forming Goldring 32; see Goldring at figure 4) held together by a fastener. See id. and Goldring at 4:29-38.
Although Goldring as modified by Bell does not expressly teach that the fastener is at least one staple, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the fastener of Goldring as modified by Bell to be at least one staple, in order to facilitate a user fastening the edges together (instead of, e.g., a manufacturer), or use a desired or preferable fastening means depending on a user. A staple is a functional equivalent of the sealing means taught by Goldring as modified by Bell, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. See Kimberlin, U.S. Patent Application Publication No. 2007/0269275 A1, at figures 3 and 7 and paragraph [0069]; Watson et al., U.S. Patent No. 3,160,986 at figure 1 and 2:18-23 (both cited on PTO-892 mailed 8/21/2020 in parent application 15/961,092). Furthermore, Applicant’s Specification does not disclose any criticality of using at least one staple, and indeed, discloses other means, including, adhesive bonding as being functional equivalents. See Spec. paragraph [0021].
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skuba, U.S. Patent No. 6,336,291 B1, in view of Eckart, U.S. Patent No. 1,276,887 (cited on PTO-892 mailed 8/21/2020 in parent application 15/961,092).
Re Claim 1, Skuba teaches a method of using a no-till gardening system (see entirety, noting no discussion of tilling the earth; furthermore, the limitation is recited in the preamble, and is therefore functional language that Skuba would be capable of, since Skuba would not appear to requiring any tilling) comprising the steps of:
Placing a lower housing unit (16) on a ground surface (see figures 3 and 4, 4:60-5:3, and 8:32-35); and
Adding a mixture of soil (18; see claim 1) and plant seed (22) on top of the lower housing unit (see figure 3, 5:58-61, 7:11-17, and claim 1);
Placing an upper housing unit (8) on top of the lower housing unit (see figures 1 and 2 and 5:52-58), wherein the mixture of soil and plant seed rests between the upper and lower housing units (see figures 1 and 2 and 5:52-61), and each of the upper and lower housing units further comprises at least one perforation (see id., 
Watering the system to allow for plant growth. See, e.g., 7:11-16 and 7:30-32.
Skuba does not expressly teach a step of affixing the upper and lower housing units to the ground by way of at least one securement device. Skuba teaches, however, that a step of affixing the system to the ground by way of at least one securement device is well-known in the art. See 1:16-20.
Eckart, similarly directed to a method of using and securing a ground cover (1) for plants, teaches that it is known in the art to affix the cover to the ground (see figures 1 and 4) by way of at least one securement device (5, 8; see id. and 1:78-90), wherein the at least one securement device further comprises an anchoring unit (8). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Skuba to have a step of affixing the upper and lower housing units to the ground by way of at least one securement device, wherein the at least one securement device further comprises an anchoring unit, as taught by Eckart, in order to anchor the system to the ground—taught by Skuba as being well-known and conventional—so as to ensure that is not inadvertently moved by wind, rain, etc., and in a manner that prevents the upper and lower housing units from tearing by the anchoring unit. See Eckart at 1:90-104.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skuba and Eckart as applied to claim 1 above, and further in view of Angruner, U.S. Patent No. 3,890,910 (cited on PTO-892 mailed 8/21/2020 in parent application 15/961,092).
Re Claim 2, Skuba as modified by Eckart does not expressly teach that the anchoring unit is U-shaped.
Angruner, similarly directed to a method of using and securing a gardening system for plants to the ground, the method comprising placing an upper housing unit (4) on top of a lower housing unit (2) placed on a ground surface (1, 2), and a layer (3) resting between the upper and lower housing units (see figures 1 and 5), teaches that it is well-known in the art to have the method comprise affixing the upper and lower housing units to the ground by way of at least one securement device (6, 11), wherein the at least one securement device further comprises an anchoring unit (6, 11 each form an anchoring unit); wherein the anchoring unit is U-shaped. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the anchoring unit of Skuba as modified by Eckart to be U-shaped, as taught by Angruner, in order to more securely affix the system to the ground by providing two connecting points with the ground. It is noted that Applicant’s Specification discloses multiple shapes of the anchoring unit, and the U-shape is not disclosed as being critical. The modification of Skuba as modified by Eckart with the teachings of Angruner amounts to a mere change in the shape of a component, without changing its function, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Compare Eckart at figures 2 and 4, with Applicant’s figure 5, the latter illustrating fastener #36 as being an aperture in the attachment tab; see also Eckart at 1:67-90. Skuba as modified by Eckart does not expressly teach that the anchoring unit is U-shaped.
Angruner, similarly directed to a method of using and securing a gardening system for plants to the ground, the method comprising placing an upper housing unit (4) on top of a lower housing unit (2) placed on a ground surface (1, 2), and a layer (3) resting between the upper and lower housing units (see figures 1 and 5), teaches that it is well-known in the art to have the method comprise affixing the upper and lower housing units to the ground by way of at least one securement device (6, 11), wherein the at least one securement device further comprises an anchoring unit (6, 11 each form an anchoring unit); wherein the anchoring unit is U-shaped. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the anchoring unit of Skuba as modified by Eckart to be U-shaped, as taught by Angruner, in order to more securely affix the system to the ground by providing two connecting points with the ground. It is noted that Applicant’s Specification discloses multiple shapes of the anchoring unit, and the U-shape is not disclosed as being critical. The modification of Skuba as modified by Eckart with the teachings of Angruner amounts to a mere change in the shape of a component, without changing its function, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring and Bell as applied to claim 1 above, and further in view of Eckart and Angruner.
	Re Claim 3, Goldring as modified by Bell teaches that the at least one securement device further comprises an attachment tab (Goldring 26, 27; or Goldring horizontal tab portion of 23), but does not expressly teach that the anchoring unit is U-shaped and affixed to the attachment tab by way of a fastener.
Eckart, similarly directed to a method of using and securing a ground cover (1) for plants, teaches that it is known in the art to affix the cover to the ground (see figures 1 and 4) by way of at least one securement device (5, 8; see id. and 1:78-90), wherein the at least one securement device further comprises an anchoring unit (8; see id.), wherein the at least one securement device further comprises an attachment tab (5), and the anchoring unit is affixed to the attachment tab by way of a fastener (6). Compare Eckart at figures 2 and 4, with Applicant’s figure 5, the latter illustrating fastener #36 as being an aperture in the attachment tab; see also Eckart at 1:67-90. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Goldring as modified by Bell to have the anchoring unit be affixed to the attachment bay by way of a fastener, as taught by Eckart, in order to allow adjustability between the anchoring unit and attachment tab, so as to accommodate, for example, variations in the ground level or obstacles in the underlying earth.
see figures 1 and 5), teaches that it is well-known in the art to have the method comprise affixing the upper and lower housing units to the ground by way of at least one securement device (6, 11), wherein the at least one securement device further comprises an anchoring unit (6, 11 each form an anchoring unit); wherein the anchoring unit is U-shaped. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the anchoring unit of Goldring as modified by Bell and Eckart to be U-shaped, as taught by Angruner, in order to more securely affix the system to the ground by providing two connecting points with the ground. It is noted that Applicant’s Specification discloses multiple shapes of the anchoring unit, and the U-shape is not disclosed as being critical. The modification of Goldring as modified by Bell and Eckart with the teachings of Angruner amounts to a mere change in the shape of a component, without changing its function, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skuba and Eckart as applied to claim 1 above, and further in view of Okita et al., U.S. Patent No. 3,328,916 (hereinafter Okita; cited on PTO-892 mailed 8/21/2020 in parent application 15/961,092).
see Skuba at figures 1 and 2 and 5:52-58), but does not expressly teach by way of a central spine held together by at least one staple.
Okita, similarly directed to a method of using and installing a ground cover gardening system comprising an upper housing unit (14), a lower housing unit (15), wherein the upper housing unit rests upon the lower housing unit (see figures 1 and 4 and 4:3-14), and a plant seed (11) between the upper and lower housing units (see id.), teaches that it is known in the art to have the upper and lower housing units be attached to one another by way of a central spine (12) held together by at least one fastener. See id. and 2:12-14.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Skuba as modified by Eckart to have the upper and lower housing be attached to one another by way of a central spine held together by at least one fastener, as taught by Okita, in order to having the upper and lower housings be unitary and secured together for added strength of the housing unit. See Okita at 4:10-14.
Although Skuba as modified by Eckart does not expressly teach that the fastener is at least one staple, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the fastener to be at least one staple, in order to facilitate a user fastening the edges together (instead of, e.g., a manufacturer), or use a desired or preferable fastening means depending on a user. A staple is a functional equivalent of the sealing means taught by Okita (see id.), and a simple KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). A staple is a well-known fastening means for seed tapes and mats. See Kimberlin at figures 3 and 7 and paragraph [0069]; Watson et al. at figure 1 and 2:18-23. Furthermore, Applicant’s Specification does not disclose any criticality of using at least one staple, and indeed, discloses other means, including, adhesive bonding as being functional equivalents. See Spec. paragraph [0021].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring and Bell as applied to claim 4 above, and further in view of Brook, U.S. Patent No. 5,065,543, and Watson et al., U.S. Patent No. 3,160,986 (hereinafter Watson) (both cited on PTO-892 mailed 8/21/2020 in parent application 15/961,092).
Re Claim 5, Goldring as modified by Bell does not expressly teach at least one weed guard as claimed.
Brook, similarly directed to a method of using a gardening system, teaches that it is known in the art to have at least one weed guard (10) positioned about a plant to be protected. See figures 3 and 4A and 3:44-4:9.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Goldring as modified by Bell to have at least one weed guard positioned about at least one edge of the upper and lower housing units, i.e., similar to surrounding the trunk of Brook, as taught by Brook, in order to protect the seedlings and housing units from unwanted growth of grass, weeds, or other plants around the housing units. See Brook at 4:5-9.
see figure 1), teaches securing one mat beneath an adjacent mat by at least one securement device (12). See figure 1 and 2:18-23.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Goldring as modified by Bell and Brook to have the at least one weed guard and upper and lower housing secured in overlapping relationship, as taught by Watson, in order to securely fasten the mats together to prevent them from moving relative to each other and to provide weight upon the preceding mat for further securing it to the ground. Although Goldring as modified by Bell, Brook, and Watson does not expressly teach the at least one weed guard secured beneath the lower housing unit, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, so as to not suppress the growth of seeds near the edges of the housing units, and to prevent weeds from growing through the lower housing unit.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skuba, Eckart, and Okita as applied to claim 4 above, and further in view of Brook and Watson.
Re Claim 5, Skuba as modified by Eckart and Okita does not expressly teach at least one weed guard as claimed.
Brook, similarly directed to a method of using a gardening system, teaches that it is known in the art to have at least one weed guard (10) positioned about a plant to be protected. See figures 3 and 4A and 3:44-4:9.
i.e., similar to surrounding the trunk of Brook, as taught by Brook, in order to protect the seedlings and housing units from unwanted growth of grass, weeds, or other plants around the housing units. See Brook at 4:5-9.
Watson, similarly directed to a system of adjacent mats (see figure 1), teaches securing one mat beneath an adjacent mat by at least one securement device (12). See figure 1 and 2:18-23.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Skuba as modified by Eckart, Okita, and Brook to have the at least one weed guard and upper and lower housing secured in overlapping relationship, as taught by Watson, in order to securely fasten the mats together to prevent them from moving relative to each other and to provide weight upon the preceding mat for further securing it to the ground. Although Skuba as modified by Eckart, Okita, Brook, and Watson does not expressly teach the at least one weed guard secured beneath the lower housing unit, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, so as to not suppress the growth of seeds near the edges of the housing units, and to prevent weeds from growing through the lower housing unit.
Re Claim 6, Skuba as modified by Eckart, Okita, Brook, and Watson teaches that the soil is added in a layer measuring 1 inch in height relative to the ground surface (see Skuba at 5:61-64), the layer of soil runs substantially the length of the upper and lower see Skuba at figures 1, 2, and 4), and the width of the soil running the length of the upper and lower housing units is at least 30 inches. See Skuba at 8:41-47.
Although Skuba as modified by Eckart, Okita, Brook, and Watson does not expressly teach the soil layer is at least 2 inches in height, Skuba as modified by Eckart, Okita, Brook, and Watson teaches that other depths are appropriate based on the particular seedlings to be planted. See Skuba at 5:61-64.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the soil layer height to be at least two inches, in order to optimize the soil depending on the type of plant to be grown and soil conditions in the area. See Skuba at 5:61-64. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring, Bell, Brook, and Watson as applied to claim 5 above, and further in view of Milstein, U.S. Patent No. 5,802,763, and Holloway, U.S. Patent No. 6,681,521 B1.
Re Claim 6, Goldring as modified by Bell, Brook, and Watson teaches that the layer of soil runs substantially the length of the upper and lower housing units (see Goldring at figures 1, 5, and 7 and 4:35-38), but does not expressly teach whether the soil is added in a layer measuring at least 2 inches in height relative to the ground surface or a width of the soil.
Milstein, similarly directed to a method of using a gardening system teaches that it is known in the art to have a planting medium layer (20) be approximately one inch in height. See 3:31-32.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Goldring as modified by Bell, Brook, and Watson to have the soil layer measuring at least one inch in height relative to the ground surface, as taught by Milstein, in order to provide an appropriate depth of soil for optimum growth of the plant. Although Goldring as modified by Bell, Brook, and Watson and further by Milstein does not expressly teach that the height is at least two inches, t would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the soil layer height to be at least two inches, in order to optimize the soil depending on the type of plant to be grown and soil conditions in the area. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, Holloway, similarly directed to a method of using a gardening system, teaches that it is known in the art to have upper and lower layers of a housing unit (4, 6) have a width of at least 30 inches. See 11:64-12:3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the width of the soil running the length of the upper and lower housing units of Goldring as modified by Bell, Brook, Watson, and Milstein to be at least 30 inches (see Goldring at figures 2 and 4, illustrating the soil throughout the width of the upper and lower housing units), as taught by Holloway, in order to size the housing units appropriately for a given area of land to be covered, and taking into consideration whether the housing units will be laid using machinery or by hand. See Holloway at 11:64-12:3. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642